UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-04049 DWS Income Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 10/31/2012 ITEM 1. REPORT TO STOCKHOLDERS OCTOBER 31, 2012 Annual Report to Shareholders DWS Ultra-Short Duration Fund Contents 4 Portfolio Management Review 10 Performance Summary 13 Investment Portfolio 29 Statement of Assets and Liabilities 31 Statement of Operations 32 Statement of Changes in Net Assets 33 Financial Highlights 38 Notes to Financial Statements 54 Report of Independent Registered Public Accounting Firm 55 Information About Your Fund's Expenses 56 Tax Information 57 Investment Management Agreement Approval 62 Summary of Management Fee Evaluation by Independent Fee Consultant 66 Board Members and Officers 71 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond and loan investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Floating rate loans tend to be rated below-investment grade and may be more vulnerable to economic or business changes than issuers with investment-grade credit. Investments in lower-quality ("junk bonds") and non-rated securities present greater risk of loss than investments in higher-quality securities. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. The fund may lend securities to approved institutions. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 10 through 12 for more complete performance information. DWS Ultra-Short Duration Fund produced a total return of 5.22% for the 12 months ended October 31, 2012. The fund's benchmark, the Barclays Corporate 1-Year Duration Index, produced a total return of 1.76% for the same period. About Spread Sectors In addition to U.S. Treasury securities, as conditions indicate, the fund will invest in a variety of "spread sectors" as the managers seek to add return vs. the benchmark. Spread sectors are areas of the bond market that trade at a yield advantage, or spread, relative to U.S. Treasuries. These include more highly rated sectors such as investment-grade corporate bonds and mortgage-backed securities, as well as more lower-rated sectors including high-yield corporate bonds. All of these sectors are to varying degrees sensitive to investors' tolerance of credit risk. Yield spreads offered in these areas typically narrow (and prices rise) as the economic outlook improves and investors become more confident that they will receive promised payments of principal and interest. Conversely, as the outlook weakens, spread sectors may underperform. The fund's managers actively shift the balance between spread sectors and U.S. Treasuries based on the outlook for the economy and interest rates, while closely analyzing each potential holding within spread sectors on the basis of relative valuation and credit outlook. For most of the period ended October 31, 2012, credit-sensitive sectors were supported by extraordinarily low yields offered by risk-free alternatives. As the period opened, longer-term interest rates bounced around in response to headlines surrounding the sovereign debt crisis in Europe, despite short-term rates being anchored near zero by the U.S. Federal Reserve Board (the Fed). Investors also eagerly followed the stream of U.S. economic data. As 2011 drew to a close, credit sectors were supported as investors became more comfortable that the United States was not on the verge of heading back into recession. The positive sentiment carried through the first quarter of 2012, as employment data showed signs of firming and a disorderly default by Greece appeared to have been averted, preventing for the time being the larger regional debt crisis from coming to a head. However, the crisis would move front and center in the spring, with the viability of the euro increasingly called into question as borrowing costs rose for governments of larger economies such as Spain and Italy. In the United States, employment and housing, the keys to any sustainable, meaningful recovery, continued to be areas of investor focus. While housing fundamentals showed signs of strengthening, employment data took a step back following a few months of noticeable improvement. In aggregate, developments at home and abroad combined to heighten investor anxiety, leading to a flight to quality that benefited U.S. Treasuries and drove yields down. Late in the fiscal period, while there continued to be daily headlines reflecting the ups and downs in Europe, the biggest news for the markets came on the U.S. housing and monetary policy fronts. On housing, data seemed to confirm that prices had finally reached a bottom and were beginning to strengthen. In addition, with employment data continuing to disappoint, there was speculation that the Fed would announce further bond purchases under quantitative easing in an effort to drive mortgage rates even lower. This speculation was borne out at the Fed's mid-September meeting, at which time it was also announced that near-zero short-term rates would be maintained through at least mid-2015. These developments further strengthened interest in higher-yielding, credit-sensitive alternatives. Yields on intermediate- and long-term U.S. Treasuries ended the 12-month period ended October 31, 2012 somewhat lower, declining from already low levels. Specifically, while the 2-year yield rose from 0.25% to 0.30%, the 5-year fell from 0.99% to 0.72% and the 10-year from 2.17% to 1.72%. For the 12 months, credit spreads — the yield differential offered by lower-quality fixed-income issues vs. higher-rated issues -— narrowed as investors sought yield in a low-rate environment. "For most of the period ended October 31, 2012, credit- sensitive sectors were supported by the extraordinarily low yield offered by risk-free alternatives." Positive and Negative Contributors to Performance In an environment of narrowing credit spreads, the fund's significant above-benchmark allocation to investment-grade corporate bonds was a boost to relative performance for the 12 months. The positive impact of this weighting was somewhat offset by our measured approach to exposure to financials and other more credit-sensitive segments. Our modest holdings of out-of-benchmark, below-investment-grade sectors, including high-yield corporate bonds in the BB quality range and emerging-markets bonds, also helped returns. Exposure to mortgage- backed securities also worked well, as the segment benefited from the apparent stabilization of home prices and quality-conscious investors sought incremental yield in a low-rate environment. We have maintained an overall portfolio duration near zero, meaning that the portfolio had very little sensitivity to changes in interest rates. This positioning was a slight constraint on returns vs. the benchmark in an environment of falling interest rates and rising bond prices. Outlook and Positioning As of October 31, 2012, the bulk of the portfolio was allocated as follows: 44% investment-grade corporate bonds; 18% senior loans; a total of 18% in residential mortgage-backed securities, commercial mortgage-backed securities (CMBS) and asset-backed securities (ABS); and 14% agency and government-backed securities. Through the use of derivative positions, we are hedging the fund's interest rate exposure to keep overall portfolio duration near 0 years. With the Fed having signaled that it is on hold at least through mid-2015 and also clarifying that employment will have to regain reasonable health before it begins to unwind its support, we are comfortable with our overall emphasis on earning the higher yields available in credit sectors. Corporate fundamentals are strong, as reflected in low leverage and significant cash on balance sheets. In addition, interest rates are low and corporate debt markets are liquid, easing refinancing. That said, we continue to expect that the timetable for resolving the debt issues in Europe will be protracted and that credit markets will be jittery along the way as they assess the risks for the global economy. Mixed economic data in the United States continues to warrant a degree of caution. As a result, we are maintaining our somewhat scaled-back exposure to the more credit-sensitive areas of the corporate market. We continue to maintain a strong focus on quality and liquidity as we select individual securities within each sector. Portfolio Management Team William Chepolis, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2008. • Joined Deutsche Asset Management in 1998 after 13 years of experience as vice president and portfolio manager for Norwest Bank where he managed the bank's fixed income and foreign exchange portfolios. • Portfolio Manager for Retail Fixed Income: New York. • BIS, University of Minnesota. Gary Russell, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2008. • Joined Deutsche Asset Management in 1996. Served as the head of the High Yield group in Europe and as an Emerging Markets portfolio manager. • Prior to that, four years at Citicorp as a research analyst and structurer of collateralized mortgage obligations. Prior to Citicorp, served as an officer in the U.S. Army from 1988 to 1991. • Head of U.S. High Yield Bonds: New York. • BS, United States Military Academy (West Point); MBA, New York University, Stern School of Business. Eric S. Meyer, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2008. • Joined Deutsche Asset Management in 2006 after 16 years of experience in positions of increasing responsibility in corporate banking with First Chicago, Credit Agricole, and most recently, Bank of America's subsidiary, Flagship Capital Management. Prior to his corporate banking experience, he worked in trust management operations for 10 years at First Chicago and E.F. Hutton. • Head of US Loan Portfolio Management, High Yield Strategies: New York. • BA from State University of New York, Albany; MBA from Pace University. John D. Ryan, Director Portfolio Manager of the fund. Joined the fund in 2010. • Joined Deutsche Asset Management in 2010 from Northern Trust where he served as a senior portfolio manager. Previously, he served as a portfolio manager and head of credit trading for Deutsche Asset Management from 1998-2003. • Over 18 years of investment industry experience. • BA in Economics, University of Chicago; MBA, University of Chicago. Ohn Choe, CFA, Assistant Vice President Portfolio Manager of the fund. Joined the fund in 2011. • Portfolio Manager for Retail Fixed Income: New York. • Joined Deutsche Asset Management in 2005. • BSBA, Georgetown University. Darwei Kung, Vice President Portfolio Manager of the fund. Joined the fund in 2011. • Joined Deutsche Asset Management in 2006; previously has worked as a Director, Engineering and Business Development at Calpoint LLC from 2001-2004. • Portfolio Manager: New York. • BS and MS, University of Washington, Seattle; MS and MBA, Carnegie Mellon University. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Barclays Corporate 1-Year Duration Index is an unmanaged index designed to measure the performance of the short-term U.S. corporate bond market. The index includes publicly issued U.S.-dollar-denominated corporate issues that have a remaining maturity of 1 year or less, are rated investment-grade (must be Baa3/BBB- or higher using the middle rating of Moody's Investors Service, Inc., Standard & Poor's and Fitch Ratings), and have $250 million or more of outstanding face value. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Sovereign debt is debt that is issued by a national government. Duration is a measure of bond price volatility. Duration can be defined as the approximate percentage change in price for a 100 basis point (one single percentage point) change in market interest rate levels. Duration of 5, for example, means that the price of a bond should rise by approximately 5% for a one percentage point drop in interest rates, and fall by 5% for a one percentage point rise in interest rates. Leveraged loans are floating-rate loans made by banks to generally below-investment- grade companies that are then sold to institutional investors. Commercial mortgage- backed securities (CMBS) are backed by loans on commercial real estate properties. Asset-backed securities (ABS) are backed by home equity loans, credit card receivables, auto loans and other consumer loans. A derivative is a financial instrument that derives its value from another security or index. Performance Summary October 31, 2012 (Unaudited) Average Annual Total Returns as of 10/31/12 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A % Class B % Class C % Barclays Corporate 1-Year Duration Index† % Adjusted for the Maximum Sales Charge Class A (max 2.75% load) % Class B (max 4.00% CDSC) % Class C (max 1.00% CDSC) % Barclays Corporate 1-Year Duration Index† % No Sales Charges Class S % Institutional Class % Barclays Corporate 1-Year Duration Index† % Prior to April 15, 2011 this fund was known as DWS Short Duration Fund. The Fund's investment objective also changed at this time. All returns prior to April 15, 2011 were achieved under the previous objective and strategy. Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2012 are 1.17%, 1.92%, 1.82%, 0.81% and 0.78% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class A, B and C shares for the period prior to their inception on February 28, 2003 and for Class S shares for the period prior to its inception on February 1, 2005 are derived from the historical performance of Institutional Class shares of DWS Ultra-Short Duration Fund during such periods and have been adjusted to reflect the higher total annual operating expenses of each specific class. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended October 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.75%. This results in a net initial investment of $9,725. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Barclays Corporate 1-Year Duration Index is an unmanaged index designed to measure the performance of the short-term U.S. corporate bond market. The index includes publicly issued U.S. dollar-denominated corporate issues that have a remaining maturity of 1 year or less, are rated investment grade (must be Baa3/BBB- or higher using the middle rating of Moody's Investors Service, Inc., Standard & Poor's and Fitch Ratings), and have $250 million or more of outstanding face value. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 10/31/12 $ 10/31/11 $ Distribution Information: Twelve Months as of 10/31/12: Income Dividends $ October Income Dividend $ SEC 30-day Yield as of 10/31/12†† % Current Annualized Distribution Rate as of 10/31/12†† % †† The SEC yield is net investment income per share earned over the month ended October 31, 2012, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on October 31, 2012. Distribution rate simply measures the level of dividends and is not a complete measure of performance. Yields and distribution rates are historical, not guaranteed, and will fluctuate. Morningstar Rankings — Ultrashort Bond Funds Category as of 10/31/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 5 of 4 3-Year 12 of 85 13 5-Year 27 of 80 33 Class B 1-Year 9 of 8 3-Year 27 of 85 31 5-Year 58 of 80 72 Class C 1-Year 12 of 11 3-Year 28 of 85 32 5-Year 59 of 80 73 Class S 1-Year 2 of 1 3-Year 10 of 85 11 5-Year 17 of 80 21 Institutional Class 1-Year 3 of 2 3-Year 11 of 85 12 5-Year 19 of 80 23 10-Year 14 of 54 25 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Investment Portfolio as of October 31, 2012 Principal Amount ($)(a) Value ($) Corporate Bonds 44.7% Consumer Discretionary 2.8% Beam, Inc., 6.375%, 6/15/2014 DIRECTV Holdings LLC, 2.4%, 3/15/2017 DISH DBS Corp., 7.125%, 2/1/2016 News America, Inc., 7.6%, 10/11/2015 Sirius XM Radio, Inc., 144A, 8.75%, 4/1/2015 Wyndham Worldwide Corp., 2.95%, 3/1/2017 Consumer Staples 0.3% ConAgra Foods, Inc., 2.1%, 3/15/2018 Safeway, Inc., 3.4%, 12/1/2016 Energy 3.3% Anadarko Petroleum Corp., 5.95%, 9/15/2016 IPIC GMTN Ltd., 144A, 3.75%, 3/1/2017 KazMunayGaz National Co., 144A, 11.75%, 1/23/2015 Kinder Morgan Energy Partners LP, 3.5%, 3/1/2016 Petroleos de Venezuela SA, Series 2014, 4.9%, 10/28/2014 Quicksilver Resources, Inc., 8.25%, 8/1/2015 (b) Transocean, Inc.: 2.5%, 10/15/2017 4.95%, 11/15/2015 Financials 25.5% Akbank TAS, 144A, 3.875%, 10/24/2017 (b) Alfa MTN Issuance Ltd., 8.0%, 3/18/2015 Ally Financial, Inc., 8.3%, 2/12/2015 American International Group, Inc., 4.25%, 9/15/2014 American Tower Corp., (REIT), 4.625%, 4/1/2015 Anglo American Capital PLC: 144A, 2.625%, 9/27/2017 144A, 9.375%, 4/8/2014 Australia & New Zealand Banking Group Ltd., 144A, 1.0%, 10/6/2015 Banco Bradesco SA, 144A, 4.5%, 1/12/2017 Banco de Credito del Peru, 144A, 4.75%, 3/16/2016 Banco de Credito e Inversiones, 144A, 3.0%, 9/13/2017 (b) Banco del Estado de Chile, 2.03%, 4/2/2015 Banco do Brasil SA, 3.875%, 1/23/2017 Banco do Nordeste do Brasil SA, 144A, 3.625%, 11/9/2015 Banco Latinoamericano de Comercio Exterior SA, 144A, 3.75%, 4/4/2017 Banco Santander Brasil SA, 144A, 4.625%, 2/13/2017 (b) Bangkok Bank PCL, 144A, 2.75%, 3/27/2018 Bank of America Corp., Series L, 1.733%*, 1/30/2014 Bank of Ireland Mortgage Bank, 4.0%, 7/5/2013 EUR Barclays Bank PLC, 144A, 2.5%, 9/21/2015 BBVA U.S. Senior SAU, 4.664%, 10/9/2015 BNP Paribas SA, 2.375%, 9/14/2017 Calpine Construction Finance Co., LP, 144A, 8.0%, 6/1/2016 Capital One Financial Corp., 3.15%, 7/15/2016 Citigroup, Inc.: 2.65%, 3/2/2015 6.375%, 8/12/2014 Daimler Finance North America LLC, 6.5%, 11/15/2013 E*TRADE Financial Corp., 7.875%, 12/1/2015 Ford Motor Credit Co., LLC, 3.984%, 6/15/2016 General Electric Capital Corp., 5.0%, 5/15/2016 GTP Acquisition Partners I LLC, "C", 144A, 4.347%, 6/15/2016 Hartford Financial Services Group, Inc., 4.0%, 10/15/2017 Hospitality Properties Trust, (REIT), 7.875%, 8/15/2014 Iberdrola Finance Ireland Ltd., 144A, 3.8%, 9/11/2014 ING Bank NV: 144A, 1.439%*, 3/15/2013 144A, 2.0%, 9/25/2015 KeyCorp, Series H, 6.5%, 5/14/2013 Lukoil International Finance BV, 144A, 6.375%, 11/5/2014 Macquarie Bank Ltd., 144A, 3.45%, 7/27/2015 Merrill Lynch & Co., Inc., Series B, 5.3%, 9/30/2015 Morgan Stanley, 6.0%, 5/13/2014 Murray Street Investment Trust I, 4.647%, 3/9/2017 National Agricultural Cooperative Federation, 144A, 4.25%, 1/28/2016 National Australia Bank, 2.75%, 3/9/2017 Nomura Holdings, Inc., 5.0%, 3/4/2015 Pentair Finance SA, 144A, 1.875%, 9/15/2017 Petrobras International Finance Co., 6.125%, 10/6/2016 Principal Financial Group, Inc., 7.875%, 5/15/2014 Prudential Financial, Inc., 6.2%, 1/15/2015 Raizen Energy Finance Ltd., 144A, 7.0%, 2/1/2017 RCI Banque SA, 144A, 4.6%, 4/12/2016 Royal Bank of Scotland PLC, 144A, 4.875%, 8/25/2014 Santander U.S. Debt SAU, 144A, 2.485%, 1/18/2013 SLM Corp., 3.5%, 7/1/2014 Telecom Italia Capital SA: 4.95%, 9/30/2014 6.175%, 6/18/2014 The Goldman Sachs Group, Inc., 6.0%, 5/1/2014 TNK-BP Finance SA, 144A, 6.25%, 2/2/2015 Turkiye Garanti Bankasi AS, 144A, 4.0%, 9/13/2017 UBS AG, 144A, 2.25%, 3/30/2017 Vale Overseas Ltd., 6.25%, 1/23/2017 Volkswagen International Finance NV, 144A, 2.375%, 3/22/2017 Xstrata Finance Canada Ltd.: 144A, 2.45%, 10/25/2017 144A, 3.6%, 1/15/2017 Health Care 0.8% Laboratory Corp. of America Holdings, 2.2%, 8/23/2017 Watson Pharmaceuticals, Inc., 1.875%, 10/1/2017 Industrials 1.2% ADT Corp., 144A, 2.25%, 7/15/2017 ARAMARK Corp., 8.5%, 2/1/2015 BAE Systems Holdings, Inc., 144A, 4.95%, 6/1/2014 Transnet SOC Ltd., 144A, 4.5%, 2/10/2016 Information Technology 1.6% Tencent Holdings Ltd., 144A, 3.375%, 3/5/2018 Xerox Corp., 6.75%, 2/1/2017 Materials 1.4% ArcelorMittal, 4.75%, 2/25/2017 Evraz Group SA, 144A, 7.4%, 4/24/2017 Teck Resources Ltd., 2.5%, 2/1/2018 Telecommunication Services 3.3% CC Holdings GS V LLC, 144A, 7.75%, 5/1/2017 Crown Castle Towers LLC, 144A, 3.214%, 8/15/2015 Digicel Ltd., 144A, 12.0%, 4/1/2014 Frontier Communications Corp., 6.625%, 3/15/2015 (b) Nextel Communications, Inc., Series C, 5.95%, 3/15/2014 Telefonica Emisiones SAU, 6.421%, 6/20/2016 VimpelCom Holdings BV, 144A, 6.255%, 3/1/2017 Utilities 4.5% Abu Dhabi National Energy Co., 144A, 6.165%, 10/25/2017 Ameren Corp., 8.875%, 5/15/2014 Centrais Eletricas Brasileiras SA, 144A, 7.75%, 11/30/2015 Dubai Electricity & Water Authority, 144A, 8.5%, 4/22/2015 FirstEnergy Solutions Corp., 4.8%, 2/15/2015 Korea Gas Corp., 144A, 2.25%, 7/25/2017 Korea Hydro & Nuclear Power Co., Ltd., 144A, 3.125%, 9/16/2015 Majapahit Holding BV, 144A, 7.75%, 10/17/2016 Total Corporate Bonds (Cost $92,274,553) Mortgage-Backed Securities Pass-Throughs 2.3% Federal Home Loan Mortgage Corp., 7.0%, 3/1/2013 24 24 Federal National Mortgage Association: 3.0%, with various maturities from 5/1/2027 until 6/1/2027 4.5%, 4/1/2023 5.025%*, 9/1/2038 Government National Mortgage Association: 6.0%, 11/20/2038 6.5%, with various maturities from 8/20/2034 until 2/20/2039 7.0%, 6/20/2038 Total Mortgage-Backed Securities Pass-Throughs (Cost $4,667,858) Asset-Backed 3.6% Automobile Receivables 1.0% AmeriCredit Automobile Receivables Trust: "D", Series 2011-2, 4.0%, 5/8/2017 "D", Series 2011-1, 4.26%, 2/8/2017 Credit Card Receivables 0.3% Citibank Omni Master Trust: "A17", Series 2009-A17, 144A, 4.9%, 11/15/2018 "A13", Series 2009-A13, 144A, 5.35%, 8/15/2018 Home Equity Loans 1.8% Credit-Based Asset Servicing and Securitization LLC, "A2A", Series 2007-CB2, 5.409%*, 2/25/2037 Merrill Lynch Mortgage Investors Trust, "A2C", Series 2005-HE2, 0.581%*, 9/25/2036 Park Place Securities, Inc., "M2", Series 2004-WHQ2, 0.841%*, 2/25/2035 PennyMac Loan Trust, "A", Series 2012-NPL1, 144A, 3.422%, 5/28/2052 Renaissance Home Equity Loan Trust: "AF3", Series 2005-2, 4.499%, 8/25/2035 "AF1", Series 2006-4, 5.545%, 1/25/2037 "AF2", Series 2006-3, 5.58%, 11/25/2036 "AF1", Series 2007-2, 5.893%, 6/25/2037 Residential Asset Securities Corp., "AI4", Series 2003-KS9, 4.53%, 8/25/2031 Residential Funding Mortgage Securities II, Inc., "A7", Series 2001-HI4, 7.24%, 10/25/2026 Southern Pacific Secured Assets Corp., "A8", Series 1998-2, 6.37%, 7/25/2029 Manufactured Housing Receivables 0.5% Green Tree Financial Corp., "A5", Series 1994-2, 8.3%, 5/15/2019 Mid-State Trust, "A", Series 4, 8.33%, 4/1/2030 Total Asset-Backed (Cost $7,836,367) Commercial Mortgage-Backed Securities 7.8% Banc of America Merrill Lynch Commercial Mortgage, Inc., "AM", Series 2006-3, 5.857%*, 7/10/2044 Banc of America Re-Remic Trust, "E", Series 2012-CLRN, 144A, 3.414%*, 8/15/2029 Bear Stearns Commercial Mortgage Securities: "A3", Series 2005-PWR7, 5.116%, 2/11/2041 "A4", Series 2005-PW10, 5.405%, 12/11/2040 CS First Boston Mortgage Securities Corp.: "A6", Series 2004-C4, 4.691%, 10/15/2039 "A4", Series 2005-C1, 5.014%, 2/15/2038 "H", Series 2002-CKP1, 144A, 7.28%*, 12/15/2035 GE Capital Commercial Mortgage Corp., "A4", Series 2004-C3, 5.189%, 7/10/2039 Greenwich Capital Commercial Funding Corp.: "A2", Series 2005-GG5, 5.117%, 4/10/2037 "A2", Series 2007-GG9, 5.381%, 3/10/2039 "AAB", Series 2007-GG9, 5.441%, 3/10/2039 JPMorgan Chase Commercial Mortgage Securities Corp.: "A2", Series 2005-LDP1, 4.625%, 3/15/2046 "A4B", Series 2005-LDP3, 4.996%, 8/15/2042 "AM", Series 2005-LDP4, 4.999%, 10/15/2042 "A4", Series 2006-CB14, 5.481%, 12/12/2044 "AM", Series 2006-CB16, 5.593%, 5/12/2045 "A4", Series 2006-LDP7, 5.868%*, 4/15/2045 LB-UBS Commercial Mortgage Trust: "A4", Series 2005-C5, 4.954%, 9/15/2030 "AM", Series 2005-C5, 5.017%, 9/15/2040 "E", Series 2000-C5, 7.29%, 12/15/2032 Morgan Stanley Capital I: "A4B", Series 2005-IQ10, 5.284%, 9/15/2042 "A2", Series 2007-HQ11, 5.359%, 2/12/2044 Wachovia Bank Commercial Mortgage Trust, "A4", Series 2005-C22, 5.294%*, 12/15/2044 Total Commercial Mortgage-Backed Securities (Cost $16,031,134) Collateralized Mortgage Obligations 5.6% Banc of America Funding Corp.: "2A3", Series 2005-4, 5.5%, 8/25/2035 "1A1", Series 2008-R2, 144A, 6.0%, 9/25/2037 Citicorp Mortgage Securities, Inc.: "3A1", Series 2005-4, 5.0%, 7/25/2035 "1A6", Series 2004-6, 5.5%, 9/25/2034 "1A1", Series 2005-7, 5.5%, 10/25/2035 "1A2", Series 2006-5, 6.0%, 10/25/2036 Countrywide Alternative Loan Trust, "A4", Series 2002-11, 6.25%, 10/25/2032 Countrywide Home Loan Mortgage Pass Through Trust, "5A1", Series 2005-HY10, 5.2%*, 2/20/2036 Credit Suisse Mortgage Capital Certificates, "A1", Series 2011-7R, 144A, 1.466%*, 8/28/2047 FDIC Structured Sale Guaranteed Notes, "1A", Series 2010-S1, 144A, 0.762%*, 2/25/2048 Federal Home Loan Mortgage Corp.: "AI", Series 3953, Interest Only, 3.0%, 2/15/2025 "IA", Series 3800, Interest Only, 3.5%, 12/15/2022 "CI", Series 3880, Interest Only, 3.5%, 1/15/2025 "MI", Series 3826, Interest Only, 4.5%, 7/15/2018 "JI", Series 3414, Interest Only, 4.5%, 3/15/2022 "LA", Series 1343, 8.0%, 8/15/2022 "PK", Series 1751, 8.0%, 9/15/2024 Federal National Mortgage Association: "21", Series 343, Interest Only, 4.0%, 9/1/2018 "CI", Series 2010-112, Interest Only, 4.0%, 12/25/2023 "EI", Series 2010-41, Interest Only, 4.0%, 3/25/2024 "BI", Series 2011-42, Interest Only, 4.0%, 8/25/2025 "AI", Series 2011-24, Interest Only, 4.5%, 8/25/2024 "27", Series 351, Interest Only, 5.0%, 4/1/2019 "2", Series 350, Interest Only, 5.5%, 3/1/2034 "SA", Series 2003-30, Interest Only, 7.439%**, 10/25/2017 First Horizon Mortgage Pass-Through Trust, "1A17", Series 2003-7, Principal Only, Zero Coupon, 9/25/2033 Government National Mortgage Association: "DI", Series 2012-102, Interest Only, 2.5%, 8/20/2027 "CI", Series 2009-29, Interest Only, 4.5%, 4/20/2034 "IM", Series 2010-23, Interest Only, 4.5%, 2/20/2038 "YI", Series 2009-118, Interest Only, 4.5%, 5/20/2038 "NI", Series 2010-166, Interest Only, 4.5%, 4/20/2039 "IB", Series 2010-105, Interest Only, 4.5%, 1/16/2040 "PI", Series 2010-166, Interest Only, 5.0%, 4/16/2040 "IP", Series 2009-118, Interest Only, 6.5%, 12/16/2039 GSR Mortgage Loan Trust, "2A2", Series 2006-AR1, 2.716%*, 1/25/2036 JPMorgan Mortgage Trust, "1A2", Series 2005-A7, 3.064%*, 10/25/2035 Lehman Mortgage Trust, "2A2", Series 2006-2, 5.75%, 4/25/2036 MASTR Asset Securitization Trust, "8A4", Series 2003-4, 4.75%, 5/25/2018 MLCC Mortgage Investors, Inc., "1A", Series 2004-1, 2.502%*, 12/25/2034 Residential Accredit Loans, Inc.: "NB4", Series 2003-QS19, 4.75%, 10/25/2033 "A6", Series 2002-QS19, 5.125%, 12/25/2032 Residential Asset Mortgage Products, Inc., "A4", Series 2004-SL4, 7.0%, 7/25/2032 Vericrest Opportunity Loan Transferee, "A1", Series 2012-NL1A, 144A, 4.213%, 3/25/2049 Washington Mutual Mortgage Pass-Through Certificates Trust: "A5", Series 2005-AR5, 2.467%*, 5/25/2035 "2A3", Series 2003-S6, 4.75%, 7/25/2018 "3A1", Series 2003-MS2, 5.0%, 3/25/2018 Wells Fargo Mortgage Backed Securities Trust: "A1", Series 2004-3, 4.75%, 4/25/2019 "2A6", Series 2005-11, 5.5%, 11/25/2035 Total Collateralized Mortgage Obligations (Cost $12,322,066) Government & Agency Obligations 9.4% Other Government Related (c) 1.3% BRFkredit AS, 144A, 2.05%, 4/15/2013 Dexia Credit Local, 144A, 2.75%, 1/10/2014 Eksportfinans ASA, 3.0%, 11/17/2014 Qatari Diar Finance QSC, 144A, 3.5%, 7/21/2015 Sovereign Bonds 2.6% Korea Housing Finance Corp., 144A, 4.125%, 12/15/2015 Republic of Croatia, 144A, 6.25%, 4/27/2017 Republic of Indonesia, 144A, 7.25%, 4/20/2015 Republic of Lithuania, 144A, 6.75%, 1/15/2015 Russian Foreign Bond, 144A, 3.625%, 4/29/2015 State of Qatar, 144A, 4.0%, 1/20/2015 Ukraine Government, 144A, 6.875%, 9/23/2015 U.S. Government Sponsored Agency 0.2% Federal Home Loan Bank, Series 1, 1.0%, 6/21/2017 U.S. Treasury Obligations 5.3% U.S. Treasury Bill, 0.11%***, 3/7/2013 (d) U.S. Treasury Notes: 0.25%, 1/31/2014 0.25%, 2/15/2015 0.75%, 6/15/2014 (e) 0.875%, 1/31/2017 Total Government & Agency Obligations (Cost $19,679,482) Loan Participations and Assignments 21.5% Senior Loans* 18.4% Academy Ltd., Term Loan, 6.0%, 8/3/2018 Acosta, Inc., Term Loan D, 5.0%, 3/1/2018 Advantage Sales & Marketing, Inc., Second Lien Term Loan, 9.25%, 6/18/2018 Alkermes, Inc., Term Loan, 6.5%, 9/18/2019 AMN Healthcare, Inc., Term Loan B, 6.0%, 4/5/2018 API Technologies Corp., Term Loan B, 8.75%, 6/1/2016 Arch Coal, Inc., Term Loan B, 5.75%, 5/16/2018 Asurion LLC: First Lien Term Loan, 5.5%, 5/24/2018 Second Lien Term Loan, 9.0%, 5/24/2019 Attachmate Corp., First Lien Term Loan, 7.25%, 11/22/2017 AWAS Finance Luxembourg SARL, Term Loan B, 5.25%, 6/10/2016 Bausch & Lomb, Inc., Term Loan B, 5.25%, 5/17/2019 Buffalo Gulf Coast Terminals LLC, Term Loan B, 7.5%, 10/31/2017 Chesapeake Energy Corp., Term Loan, 8.5%, 12/1/2017 Chrysler Group LLC, Term Loan B, 6.0%, 5/24/2017 Clear Channel Communication, Inc., Term Loan B, 3.862%, 1/29/2016 Clearwater Seafoods LP, Term Loan B, 6.75%, 6/6/2018 ClientLogic Corp., Term Loan, 7.097%, 1/30/2017 CPG International, Inc., Term Loan, 5.75%, 9/18/2019 Cumulus Media Holdings, Inc., First Lien Term Loan, 5.75%, 9/17/2018 Cunningham Lindsey Group, Inc., Term Loan B, 5.0%, 10/29/2019 DG FastChannel, Inc., Term Loan B, 5.75%, 7/26/2018 Earthbound Holdings III LLC, Term Loan B, 5.75%, 12/21/2016 Essential Power LLC, Term Loan B, 5.5%, 8/8/2019 Exopack LLC, Term Loan, 6.5%, 5/31/2017 Fairway Group Acquisition Co., Term Loan, 8.25%, 8/17/2018 First Data Corp., Term Loan B, 4.211%, 3/23/2018 Focus Brands, Inc., Term Loan B, 7.25%, 2/21/2018 Generac Power Systems, Inc., Term Loan B, 6.25%, 2/8/2019 Genesys Telecom Holdings U.S., Inc., Term Loan B, 6.75%, 1/31/2019 Getty Images, Inc., Term Loan B, 4.75%, 9/13/2019 Gymboree Corp., Term Loan, 5.0%, 2/23/2018 Hyland Software, Inc., First Lien Term Loan, 5.5%, 10/29/2019 IMG Worldwide, Inc., Term Loan B, 5.5%, 6/16/2016 Ineos U.S. Finance LLC, Term Loan, 6.5%, 5/4/2018 iPayment, Inc., Term Loan B, 5.75%, 5/8/2017 Istar Financial, Inc., Term Loan, 5.75%, 9/28/2017 Kronos Worldwide, Inc., Term Loan B, 5.75%, 6/13/2018 LSP Madison Funding LLC, Term Loan, 5.5%, 6/28/2019 Luxlas Fund LP, Term Loan B, 6.5%, 8/14/2017 Merrill Communications LLC, Second Lien Term Loan, 12.0%, 11/15/2013 Mohegan Tribal Gaming Authority, Term Loan B, 9.0%, 3/31/2016 NGPL PipeCo LLC, Term Loan B, 6.75%, 9/15/2017 Plains Exploration & Production, Term Loan, 4.0%, 9/13/2019 PRV Aerospace LLC, Term Loan B, 6.5%, 5/9/2018 Reynolds Group Holdings, Inc., Term Loan, 4.75%, 9/20/2018 San Juan Cable Holdings LLC, Term Loan B, 6.0%, 6/9/2017 Schiff Nutrition International, Inc., Term Loan B, 6.0%, 3/29/2019 Springs Windows Fashions LLC, Term Loan B, 6.0%, 5/31/2017 Sprouts Farmers Markets Holdings LLC, Term Loan, 6.0%, 4/18/2018 Star West Generation LLC, Term Loan B, 6.0%, 5/17/2018 Tallgrass Energy Partners LP, Term Loan, 5.25%, 10/25/2018 Terra-Gen Power LLC, Term Loan B, 6.5%, 6/22/2017 Toys 'R' Us-Delaware, Inc., Term Loan, 6.0%, 9/1/2016 TricorBraun, Inc., Term Loan B, 6.5%, 5/3/2018 Tube City IMS Corp., Term Loan, 6.75%, 3/20/2019 U.S. Foods, Inc., Term Loan B, 5.75%, 3/31/2017 Zayo Group LLC, Term Loan B, 5.25%, 7/2/2019 Sovereign Loans 3.1% Bank of Moscow, 144A, 6.699%, 3/11/2015 Gazprom OAO, 144A, 8.125%, 7/31/2014 OAO Novatek, 144A, 5.326%, 2/3/2016 Russian Agricultural Bank OJSC, Series 1, 144A, 7.175%, 5/16/2013 RZD Capital Ltd., 5.739%, 4/3/2017 Sberbank of Russia, 144A, 4.95%, 2/7/2017 VTB Bank OJSC, 144A, 6.0%, 4/12/2017 Total Loan Participations and Assignments (Cost $44,828,305) Shares Value ($) Securities Lending Collateral 3.4% Daily Assets Fund Institutional, 0.21% (f) (g) (Cost $7,278,790) Cash Equivalents 5.9% Central Cash Management Fund, 0.18% (f) (Cost $12,435,189) % of Net Assets Value ($) Total Investment Portfolio (Cost $217,353,744)† Other Assets and Liabilities, Net ) ) Net Assets * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of October 31, 2012. ** These securities are shown at their current rate as of October 31, 2012. *** Annualized yield at time of purchase; not a coupon rate. † The cost for federal income tax purposes was $217,353,819. At October 31, 2012, net unrealized appreciation for all securities based on tax cost was $3,166,337. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $4,661,993 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $1,495,656. (a) Principal amount stated in U.S. dollars unless otherwise noted. (b) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at October 31, 2012 amounted to $7,061,427, which is 3.3% of net assets. (c) Government-backed debt issued by financial companies or government sponsored enterprises. (d) At October 31, 2012, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (e) At October 31, 2012, this security has been pledged, in whole or in part, as collateral for open swap contracts. (f) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (g) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. FDIC: Federal Deposit Insurance Corp. Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. Principal Only: Principal Only (PO) bonds represent the "principal only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. REIT: Real Estate Investment Trust Included in the portfolio are investments in mortgage- or asset-backed securities which are interests in separate pools of mortgages or assets. Effective maturities of these investments may be shorter than stated maturities due to prepayments. Some separate investments in the Federal National Mortgage Association and Government National Mortgage Association issues which have similar coupon rates have been aggregated for presentation purposes in this investment portfolio. At October 31, 2012, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) 5-Year U.S. Treasury Note USD 12/31/2012 ) At October 31, 2012, open credit default swap contracts purchased were as follows: Effective/ Expiration Date Notional Amount ($) Fixed Cash Flows Paid Underlying Debt Obligation/ Quality Rating (h) Value ($) Upfront Payments Paid ($) Unrealized Depreciation ($) 9/20/2012 12/20/2017 1 % Republic of Italy, 6.875%, 9/27/2023, BBB ) 9/20/2012 12/20/2017 2 % Republic of Italy, 6.875%, 9/27/2023, BBB ) Total unrealized depreciation ) At October 31, 2012, open credit default swap contracts sold were as follows: Effective/ Expiration Date Notional Amount ($) (i) Fixed Cash Flows Received Underlying Debt Obligation/ Quality Rating (h) Value ($) Upfront Payments Received ($) Unrealized Appreciation ($) 12/20/2010 3/20/2016 3 % Freeport-McMoRan Copper & Gold, Inc., 3.55%, 3/1/2022, BBB ) 9/20/2012 12/20/2017 1 % Kingdom of Spain, 5.5%, 7/30/2017, BBB- ) ) 9/20/2012 12/20/2017 2 % Kingdom of Spain, 5.5%, 7/30/2017, BBB- ) ) 6/22/2009 9/20/2014 4 % MetLife, Inc., 5.0%, 6/15/2015, A- ) Total unrealized appreciation (h) The quality ratings represent the higher of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings and are unaudited. (i) The maximum potential amount of future undiscounted payments that the Fund could be required to make under a credit default swap contract would be the notional amount of the contract. These potential amounts would be partially offset by any recovery values of the referenced debt obligation or net amounts received from the settlement of buy protection credit default swap contracts entered into by the Fund for the same referenced debt obligation, if any. At October 31, 2012, open interest rate swap contracts were as follows: Effective/ Expiration Date Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Upfront PaymentsReceived ($) Unrealized Depreciation ($) 5/23/2013 5/23/2015 4 Fixed — 0.835% Floating — LIBOR ) — ) 5/23/2013 5/23/2015 2 Fixed — 0.835% Floating — LIBOR ) ) ) 5/23/2013 5/23/2015 5 Fixed — 0.835% Floating — LIBOR ) ) ) 5/23/2013 5/23/2017 2 Fixed — 1.23% Floating — LIBOR ) ) ) 5/23/2013 5/23/2017 4 Fixed — 1.23% Floating — LIBOR ) — ) 5/23/2013 5/23/2017 5 Fixed — 1.23% Floating — LIBOR ) ) ) Total unrealized depreciation ) Counterparties: 1 Citigroup, Inc. 2 BNP Paribas 3 Morgan Stanley 4 JPMorgan Chase Securities, Inc. 5 Bank of America LIBOR: London Interbank Offered Rate At October 31, 2012, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty EUR USD 1/9/2013 JPMorgan Chase Securities, Inc. Currency Abbreviations EUR Euro USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts, credit default swap contracts, interest rate swap contracts and forward foreign currency exchange contracts, please refer to B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (j) Corporate Bonds $
